DETAILED ACTION
In response to the Amendments filed on December 10, 2021, claims 27 and 42 are amended. Currently, claims 27-57 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The newly added limitation in claims 27 and 42 are interpreted to requiring that the two linear electrodes being near or close to each other as illustrated in Fig. 9C. In particular, it is noted that the instant disclosure including the cited [0147]-[0148] of the publication does not describe the two linear electrodes as being “adjacently to one another” in the specification. The term “adjacent” is first introduced in claims 27 and 42, respectively for requiring contact with “tissue adjacent to the elongate device.” However, instant Fig. 9C illustrates two linear electrodes being spaced apart from each other and instant Fig. 9A illustrates two sensor 92 being spaced apart. Therefore, “two linear electrodes extend adjacently to one another” has been interpreted as being “close or near” each other which is the first definition instead of the second definition which requires “sharing a border, wall, or point” from Merriam-Webster Dictionary1. It is noted that the instant disclosure does not appear to provide sufficient support 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 27-33, 36-47, and 53-55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dikshteyn (US Pub. No. 2008/0147040 A1).
Claim 27. Dikshteyn discloses an apparatus for accessing a body space within a body, comprising: 
an elongate device (10) configured for insertion into the body; 
two linear electrodes (i.e., a pair of consecutive electrodes 50 such as electrode 1 and electrode 2) positioned on the elongate device such that the two linear electrodes extend adjacently to one another along an axis of the elongate device ([0029], Fig. 2; i.e., the pair of consecutive electrodes 50 are positioned near or close to each other along longitudinal axis of catheter body 24) and are positioned to contact tissue which is adjacent to the elongate device during advancement of the elongate device into the body and to detect an electrical property of the tissue ([0032]); 

wherein the controller is further configured to determine a position of the elongate device relative to the body space based upon the change detected in the electrical property as the elongate device is advanced ([0031]-[0030]; i.e., via electrophysiological signals sensed in the tissue adjacent to electrodes 50 to determine when a target location has been reached).  
Claim 28. Dikshteyn discloses the apparatus of claim 27 wherein the controller is further configured to determine whether the body space has been accessed based upon the change detected in the electrical property ([0039]-[0042]; Figs. 4-4E illustrate an embodiment of how display device 52 process electrophysiological signals from electrodes 50 to determine when catheter 10 has been advanced to the target location).
Claim 29. Dikshteyn discloses the apparatus of claim 27 wherein the controller is further configured to provide an alert when the body space has been accessed ([0032]; i.e., via indicator lights 53).
Claim 30. Dikshteyn discloses the apparatus of claim 27 wherein the controller is further configured to determine when the elongate device should be advanced or retracted within the tissue ([0032]; i.e., via indicator lights 53). 
Claim 31. Dikshteyn discloses the apparatus of claim 27 wherein the controller is further configured to provide an indication on when the elongate device should be advanced within the tissue ([0032]; i.e., via indicator lights 53 depending on the intended target location). 
Claim 32. Dikshteyn discloses the apparatus of claim 27 wherein the two linear electrodes comprise linear electrodes along a distal portion of the elongate device (Figs. 1, 2; [0029]). 
Claim 33. Dikshteyn discloses the apparatus of claim 27 wherein the two linear electrodes are configured to detect an electrical property of an environment surrounding the two linear electrodes ([0030]; i.e., electrophysiological signals).
Claims 36-38. The limitation of “nasogastrostomy” is considered to be an intended use of the tube. It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, since the catheter of Dikshteyn can be inserted into a desired target location within the body including any natural or man made luminal structure within the body of a patient depending on the specific treatment requirement ([0014]), Dikshteyn discloses that the catheter assembly is insertable in the gastrointestinal space of the body. Therefore, the catheter assembly of Dikshteyn can be used in the manner described in [0037]-[0038] to access the gastrointestinal space of the body if this is the desired target location, thereby acting as a nasogastrostomy tube. Hence, Dikshteyn discloses that the elongate device comprises a nasogastrostomy tube (13) (as per claim 36), a nasogastrostomy tube (13) positionable in proximity to the elongated device (Fig. 1A and as 
Claim 39. Dikshteyn discloses the apparatus of claim 27 wherein the controller is further configured to detect a change comprises detecting the change continuously or intermittently in the property ([0030]-[0031]). 
Claim 40. Dikshteyn discloses the apparatus of claim 27 further comprising a fluid delivery device (26) in communication with the controller, wherein the fluid delivery device is configured to deliver or extract a fluid from the body ([0029]; Fig. 1A). 
Claim 41. Dikshteyn discloses the apparatus of claim 40 wherein the fluid delivery device is configured to deliver or extract the fluid automatically or manually ([0029]). 
Claim 42. Dikshteyn discloses a method for accessing a body space within a body, comprising: 
advancing an elongate device (10) into the body while contacting tissue adjacent to the elongate device during advancement ([0039]) via two linear electrodes (i.e., a pair of consecutive electrode 50 such as electrode 1 and electrode 2) positioned to extend adjacently to one another along an axis of the elongate device ([0029], Fig. 2; i.e., the pair of consecutive electrodes 50 are positioned near or close to each other along longitudinal axis of catheter body 24); 
receiving one or more signals from the two linear electrodes and from the tissue in contact with the two linear electrodes as the elongate device is advanced ([0040]); 

determining via the controller a position of the elongate device relative to the body space based upon the change detected in the property as the elongate device is advanced ([0040]-[0042]; via sensed electrophysiological signals indicative of the different locations). 
Claim 43. Dikshteyn discloses the method of claim 42 wherein determining via the controller comprises determining whether the body space has been accessed based upon the change detected in the electrical property ([0039]-[0042]; Figs. 4-4E illustrate an embodiment of how display device 52 process electrophysiological signals from electrodes 50 to determine when catheter 10 has been advanced to the target location).
Claim 44. Dikshteyn discloses the method of claim 42 further comprising providing an alert when the body space has been accessed ([0032]; i.e., via indicator lights 53).
Claim 45. Dikshteyn discloses the method of claim 42 further comprising determining when the elongate device should be advanced or retracted within the tissue ([0032]; i.e., via indicator lights 53). 
Claim 46. Dikshteyn discloses the method of claim 42 wherein further comprising providing an indication on when the elongate device should be advanced within the tissue ([0032]; i.e., via indicator lights 53 depending on the intended target location). 
Claim 47. Dikshteyn discloses the method of claim 42 wherein detecting the change comprises detecting an electrical property of an environment surrounding the two linear electrodes ([0030]; i.e., electrophysiological signals).
Claim 53. Dikshteyn discloses the method of claim 42 wherein detecting the change comprises detecting a change comprises detecting the change continuously or intermittently in the property ([0030]-[0031]). 
Claim 54. Dikshteyn discloses the method of claim 42 further comprising delivering or extracting a fluid from the body via a fluid delivery device (26) in communication with the controller ([0029]; Fig. 1A). 
Claim 55. Dikshteyn discloses the method of claim 54 wherein delivering or extracting the fluid comprises automatically or manually delivering or extracting the fluid ([0029]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 50-52 are rejected under 35 U.S.C. 103 as unpatentable over Dikshteyn (US Pub. No. 2008/0147040 A1).
Claims 50-52. Dikshteyn discloses the method of claim 42, but does not explicitly disclose a nasogastrostomy device and thus, does not disclose the specifics of advancing a nasogastrostomy device (as per claim 50), or that the advancing the elongate device comprises advancing the elongate device in proximity to a nasogastrostomy device (as per claim 51), or the advancing the elongate device comprises advancing the elongate device within a lumen defined through a nasogastrostomy device (as per claim 52).  
However, it is noted that the instant specification discloses that a nasogastrostomy tube is a tube that accesses gastrointestinal fluid or space. Moreover, Dikshteyn discloses that can be inserted into a desired target location within the body including any natural or man made 

Claims 34, 35, 48, and 49 are rejected under 35 U.S.C. 103 as unpatentable over Dikshteyn (US Pub. No. 2008/0147040 A1) in view of Doody (US Pub. No. 2003/0088186 A1).
Claims 34 and 35. Dikshteyn discloses the apparatus of claim 27 wherein Dikshteyn further discloses that the power source/display device 52 detecting a change in electrophysiological property of the tissue sensed by electrodes 50 ([0030]-[0032]) but not specifically what kind of electrophysiological property and thus, does not explicitly disclose that the two linear electrodes are configured to detect a conductance property of the tissue (as per  configured to detect an impedance property of the tissue (as per claim 35). However, Doody also discloses a penetration detector that is configured to detecting the impedance of the tissue that the detector is positioned in, and thereby conductance impedance indicates the electrical conductance property of the tissue ([0022]). Therefore, since both Dikshteyn and Doody are drawn to devices for accessing a target site within the body with a location detector, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Dikshteyn with the feature of the power source/display device 52 detecting a change in the electrophysiological properties sense by the two linear electrodes to specifically include a conductance property of the tissue (as per claim 34) and an impedance property of the tissue (as per claim 35) as disclosed by Doody as electrophysiological properties of the tissue detectable by a device inserted into the body for treatment and since conductance and impedance are known types of electrophysiological properties.
Claims 48 and 49. Dikshteyn discloses the method of claim 42 wherein Dikshteyn further discloses that the power source/display device 52 detecting a change in electrophysiological property of the tissue sensed by electrodes 50 ([0030]-[0032]) but not specifically what kind of electrophysiological property. Thus, Dikshteyn does not explicitly disclose that detecting a conductance property of the tissue (as per claim 48) or detecting an impedance property of the tissue (as per claim 49). Moreover, Doody also discloses a penetration detector that is configured to detecting the impedance of the tissue that the detector is positioned in, and thereby conductance impedance indicates the electrical conductance property of the tissue ([0022]). Therefore, since both Dikshteyn and Doody are drawn to devices for accessing a target 

Claims 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Dikshteyn (US Pub. No. 2008/0147040 A1) in view of Henkin (US Pat. No. 3,630,198).
Claims 56 and 57. Dikshteyn discloses the respective apparatus of claim 27 and method of claim 42, and further discloses that the elongate device employs a catheter (13) (Fig. 1A) but does not explicitly disclose of a blunt dissecting instrument. However, it is noted that Henkin discloses that a catheter for insertion into the body may comprise an outer leading side that is shaped for blunt dissection of tissue (col. 4, lines 15-25). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify .

Response to Arguments
Applicant’s arguments with respect to the amended claims on pgs. 7-8 have been considered but are not persuasive.
Applicant’s arguments on pg. 7 that Dikshteyn does not disclose that the two linear electrodes extend adjacently to one another is not persuasive because Dikshteyn discloses a pair of two consecutive electrode 50 extending adjacently to one another as illustrated in Fig 2.
Applicant’s arguments on pg. 7-8 that Dikshteyn discloses that each electrode 50 provide a signal and thus cannot be interpreted as the two linear electrodes that extend adjacently to one another is not persuasive. First, it is noted that the instant claims do not require that the two linear electrodes collectively detect change in the tissue but the instant disclosure also does not provide sufficient description of how the two linear electrodes collectively detect change in the tissue that does not include signals from each of the two linear electrodes as applicant appears to argue. Second, Dikshteyn discloses that each electrode 50 provide signals but the signals from electrodes 50 are used together to detect a change in the tissue thereby determining when a target location has been reached ([0030]-[0031]). Therefore, applicant’s argument is not persuasive.
Applicant’s arguments on pg. 8 regarding Doody and Henkin are also not persuasive since Doody and Henkin are only relied upon for disclosing the specific features of the respective claims. It is noted that Dikshteyn is still relied upon for disclosing the newly added limitation, see above for details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Adjacent.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/adjacent. Accessed 13 Jan. 2022.